I find no occasion to pass upon the constitutionality of the statute.
The property was not seized under the search warrant and, therefore, was not in custody of the law. Without the property in custody of the law the court in this proceeding was without jurisdiction to order the same to be delivered to the complainant or make any order relative to its possession. The order was a nullity and does not bring before this court the constitutionality of the statute. Test of the validity of a statute must rest upon some action under its express provisions:
The statute provides:
"The court before which any property so seized shall be brought, shall cause the same to be delivered to the complainant on his issuing a bond," et cetera. 2 Comp. Laws 1929, § 9698 (Stat. Ann. § 19.595).
Without custody of the property the court could not take any further action.
This court will not pass upon the validity of a statute unless disposition of a case commands it. People v. Quider,172 Mich. 280, 289; Township of Warren v. Raymond, 291 Mich. 426. *Page 226 
The case is here on general appeal and the order entered in the court directing the sheriff of Wayne county to demand from defendant the property and to bring the same before the court is, for the reason herein stated, vacated and held for naught. Defendant will recover costs against plaintiff.
BUSHNELL and CHANDLER, JJ., concurred with WIEST, J.